El Juez Asociado Señor Irizarry Yunque
emitió la opinión del Tribunal.
*870La controversia que debemos resolver es si un fiscal tiene derecho absoluto durante un juicio a estar acompañado en la sala de un agente del orden público o agente investigador que luego será presentado como testigo de cargo en el mismo juicio. Resolvemos que no. La decisión de si el agente puede permanecer o no en sala acompañando al fiscal debe corresponder a la sana discreción del juez, quien deberá tomar en consideración todas las circunstancias atinentes.
HH
Los aquí recurridos, quienes son ex funcionarios de la Corporación de Renovación Urbana y Vivienda (CRUV), fueron denunciados por múltiples cargos de apropiación ilegal agravada y preparación y falsificación de documentos. Arts. 166 y 241 del Código Penal, 33 L.P.R.A. sees. 4272 y 4437. En la vista preliminar el fiscal inició la presentación de la prueba con la testigo Carmen G. Collazo Pérez, empleada de la oficina de Auditoría de la CRUV. Habiéndose iniciado dicho testimonio, la Defensa solicitó que se excluyera de la sala a los Agentes Investigadores Enrique Pérez Ginorio y Julio Vargas Aponte, ambos del Negociado de Investigaciones Especiales del Departamento de Justicia (NIE), quienes se encontraban en la sala ordenando la prueba documental que habría de utili-zarse. Fundamentó su solicitud en que dichos agentes eran testigos del Pueblo (1) y que por ello su presencia en la sala constituía una violación al debido proceso de ley y otros dere-chos constitucionales de los acusados, y que nuestra Regla 43 de Evidencia era clara en el sentido de no permitir la presen-cia de testigos en sala mientras no estuvieran declarando. El fiscal se opuso a esta petición y alegó que la presencia de éstos en sala era necesaria para hacer posible y facilitar la presenta-ción de la prueba.
*871E1 Tribunal de Distrito invocó la Regla 43(E) de Evi-dencia para excluir de sala a los agentes y así “salvaguardar los derechos del acusado a una vista preliminar privada y pos-teriormente un juicio justo”. A solicitud del fiscal y con la anuencia de los abogados de la defensa el tribunal paralizó la vista mientras el Ministerio Fiscal recurría en certiorari al Tribunal Superior. Éste luego de evaluar los escritos de las partes resolvió que “aunque la mejor práctica sea permitir la presencia del Agente Investigador asesorando al fiscal en la vista de un caso criminal cuando sea un caso complejo o en-vuelva asuntos especializados o técnicos, el Juez de Instancia no abusó de su discreción al excluir el agente investigador en este caso”. Declaró sin lugar el recurso.
El Estado recurrió ante nos y decidimos revisar el dicta-men del Tribunal Superior mediante el trámite de mostrar causa.
HH H-i
Examinemos brevemente la Regla de Evidencia 43(E) nuestra y la 615 federal, que la primera tuvo por modelo. Dice la federal:
Rule 615. Exclusion of Witnesses.
At the request of a party the court shall order witnesses excluded so that they cannot hear the testimony of other witnesses, and it may make the order of its own motion. This rule does not authorize exclusion of (1) a party who is a natural person, or (2) an officer or employee of a party which is not a natural person designated as its representative by its attorney, or (3) a person whose presence is shown by a party to be essential to the presentation of his cause.
La Regia 48(E) nuestra dispone:
(E) A requerimiento de parte o de su propia iniciativa, el juez podrá excluir de la sala en que se celebra el juicio o vista a cualquier testigo que en ese momento no estuviere declarando, a fin de evitar que el testigo escuche el testimo-*872nio de los demás; sin embargo, ninguna parte podrá ser así excluida si se trata de una persona natural o un oficial o em-pleado de una parte que no sea persona natural y que repre-senta a ésta en el caso.
De inmediato saltan a la vista dos diferencias fundamentales. La primera la hallamos al comparar la parte inicial de ambas reglas. La federal no concede discreción alguna al juez para negarse a permitir que un testigo permanezca en sala si una de las partes en el juicio le pide que lo excluya. Su lenguaje es tajante: “At the request of a party the court shall order witnesses excluded so that they cannot hear the testimony of other witnesses. . . (Énfasis suplido.) Nuestra Regla 43(E) está concebida en un lenguaje permisivo: “A requerimiento de parte ... el juez podrá excluir de la sala . . . a cualquier testigo que en ese momento no estuviere declarando . . . .” (Énfasis suplido.) En otras palabras, nuestra regla da discreción al juez para permitir o no que un testigo que declarará en un caso permanezca en sala mientras otros testigos declaran.
La segunda diferencia, muy importante, la hallamos en la segunda parte de ambas reglas. La federal prohíbe la exclusión de sala (1) de una persona que es parte en el juicio; (2) de una persona que representa a una persona jurídica que es parte en el juicio, y (3) de una persona cuya presencia es esencial para la presentación del caso de una parte y ésta así lo demuestra. Nuestra Regla 43(E) omitió la número 3 de las condiciones enumeradas. Y precisamente, esa era la situación de los agentes que el fiscal quería que permanecieran en sala durante el incidente a que se refiere el caso que nos ocupa. Así se recoge el incidente en la resolución del Tribunal de Distrito : “La posición del Fiscal descansa fundamentalmente en el hecho de que la presencia de éstos en sala sea necesaria para hacer posible y facilitar la presentación de la prueba, ya que no serían utilizados como testigos de cargo en el proceso, además de que ellos como agentes investigadores del caso estarían *873en posición de asesorar en cuanto a la documentación en su poder...
La posición del fiscal encuentra apoyo principalmente en el historial de la regla federal. Notes of Committee on the Judiciary, Senate Report No. 93-1277 y Notes of Advisory Committee on Proposed Rules, en Fed. Rules Evid. Rule 615, 28 U.S.C.A. (Historical Note), y en las observaciones del tra-tadista J. B. Weinstein, 3 Weinstein’s Evidence Sec. 615 (1985). La conclusión invocada es que el Estado es una persona jurídica y que como parte en un juicio tiene derecho a estar representado por una persona designada por su abogado. Se hace extensiva esta interpretación a los casos criminales y se razona, citando de E. L. Chiesa, Práctica Procesal Puerto-rriqueña, San Juan, Pubs. J.T.S., Inc., 1985, Evidencia-Vol. 1, Cap. VI, pág. 178, y United States v. Infanzón, 235 F.2d 318 (1956), que “[d]e la misma manera que el acusado está siempre presente para consultar a, o ser consultado por, su abogado, el ministerio público podría necesitar la presencia del agente o representante del Pueblo”.
No cuestionamos que esa sea la interpretación en el ámbito federal. Sin embargo, no nos obliga. Como ya hemos señalado, la Regla 43(E) nuestra se aparta de la 615 federal en dos aspectos fundamentales, a saber, da discreción al juez para excluir de sala a un testigo, aun si hubiere objeción, mientras la federal le quita esa discreción, y no acogió la disposición de la regla federal que no autoriza la exclusión de sala cuando se demuestra que la persona es esencial para que la parte pueda presentar su caso. En este segundo supuesto también se limita la discreción del juez en la regla federal. Puede colegirse, en conclusión, que el toque importante de nuestra Regla 43(E) no es quitar sino dar discreción al juez para autorizar o negar la presencia de un testigo en sala.
Tradieionalmente se ha permitido en esta jurisdicción que un litigante esté presente durante las etapas del juicio y que si es persona jurídica, esté representada por un agente o em-*874pleado suyo. Eso ha sido así en lo civil, pero no lo ha sido en lo penal, salvo cuando la persona jurídica es la imputada de delito.
El argumento de que el Estado debe tener igual trato que el acusado, en cuanto a que éste tiene derecho a estar presente, pasa por alto dos fundamentos importantes. En primer lugar, el Estado, como ente jurídico, nunca está huérfano de representación en un caso penal. La tiene en los fiscales, que son los representantes del Ministerio Público. En segundo lugar, y más importante aún, el derecho del acusado a estar presente en el juicio es parte consubstancial de su derecho constitucional a un juicio público en que pueda carearse personalmente con los testigos de cargo. Es parte esencial del debido procedimiento de ley. Véanse Pueblo v. Colón Colón, 105 D.P.R. 880, 883 (1977); Pueblo v. Pedroza Muriel, 98 D.P.R. 34 (1969); Pueblo v. Cruzado, 74 D.P.R. 934 (1953); Pueblo v. Ortiz, 57 D.P.R. 469 (1940); El Pueblo v. Reyes, 10 D.P.R. 253 (1906). Véase, además, la Exposición de Motivos de la Ley Núm. 138 de 23 de julio de 1974, enmendatoria de la Regla 243 de Procedimiento Criminal, que regula lo concerniente a la presencia del acusado durante el juicio y su renuncia de ese derecho.
Para concluir, no estamos obligados, en el caso de la Regla 43(E), por las interpretaciones que en el ámbito federal se han dado a la Regla 615. Aparte de que no adoptamos la Regla 615, sino que la modificamos, es principio reconocido en la misma esfera federal que en virtud de la aprobación de la Ley Núm. 600 del 81er Congreso, la interpretación y aplicación del debido proceso bajo la Constitución del Estado Libre Asociado es prerrogativa del Tribunal Supremo de Puerto Rico. Figueroa Ruiz v. Delgado, 359 F.2d 718 (1966).
Cabe señalar, por último, que la norma que aquí establecemos no prohíbe que durante un juicio penal el fiscal se haga acompañar de aquel agente investigador que a su juicio *875pueda ayudarle a mejor presentar el caso del Pueblo. Lo que resolvemos es que no se trata de un derecho absoluto, sobre todo si el agente ha de ser utilizado como testigo. Ante esta situación, la decisión de si el agente puede permanecer o no en sala debe corresponder a la sana discreción del tribunal, tomando en consideración todas las circunstancias atinentes.
Por los fundamentos expuestos, se expedirá el auto y se confirmará la sentencia recurrida.
El Juez Asociado Señor Negrón García emitió opinión disidente a la cual se unió el Juez Asociado Señor Ortiz. El Juez Asociado Señor Hernández Denton emitió un voto particular.
—O—

(1) Surge de los documentos que obran en autos que sólo el agente Vargas había sido anunciado en las denuncias como testigo de cargo.